Citation Nr: 1234162	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  10-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  

3.  Entitlement to an increased (compensable) rating for left ear hearing loss.  

4.  Entitlement to an increased (compensable) rating for supraventricular tachycardia with Wolff Parkinson White syndrome.  


REPRESENTATION

Appellant represented by:	Robert A. Bass, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1975 and from July 1980 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 RO rating decision that determined that new and material evidence had not been received to reopen claims for entitlement to service connection for right ear hearing loss and for tinnitus.  By this decision, the RO also denied an increased (compensable) rating for left ear hearing loss and denied an increased (compensable) rating for supraventricular tachycardia with Wolff Parkinson White syndrome.  

In January 2012, the Veteran testified at a Travel Board hearing at the RO.  Subsequent to the hearing, the Veteran submitted additional evidence that was accompanied by a waiver of RO consideration.  As such, this evidence will be considered by the Board in the adjudication of this appeal.

The Board observes that a December 2009 RO decision (issued in a statement of the case) reopened and denied the Veteran's claim for entitlement to service connection for tinnitus on a de novo basis.  The Board observes, however, that service connection for tinnitus was previously denied in a final January 1995 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for tinnitus.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Because the record indicates that the Veteran is currently working, see January 2010 VA Form 9, the Board finds that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not part of his claims for higher ratings.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The present Board decision addresses the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for right ear hearing loss and for tinnitus.  The issues of the merits of the claims for entitlement to service connection for right ear hearing loss and for tinnitus, as well as the issues of entitlement to an increased (compensable) rating for left ear hearing loss and entitlement to an increased (compensable) rating for supraventricular tachycardia with Wolff Parkinson White syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing loss in January 1995, and the Veteran did not appeal.  

2.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for tinnitus in January 1995, and the Veteran did not appeal.  

4.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The January 1995 RO decision that denied entitlement to service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The January 1995 RO decision that denied entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002).  

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's previously denied claims for entitlement to service connection for right ear hearing loss and for entitlement to service connection for tinnitus, and remands the merits of those claims for further development.  As such, no discussion of VA's duty to notify or assist is necessary.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The RO denied service connection for right ear hearing loss and for tinnitus in January 1995.  The Board notes that there was no evidence received within one year of the January 1995 RO decision as to those issues.  See 38 C.F.R. § 3.156(b); Bond.  The January 1995 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 1995 RO decision included the Veteran's service treatment records and VA examination reports.  The RO denied service connection for right ear hearing loss on the basis that the audiometric findings did not show a hearing loss disability in the Veteran's right ear as defined by 38 C.F.R. § 3.385.  The RO reported that the Veteran's service treatment records included a June 1975 objective separation examination report which shows right ear hearing loss, but that subsequent examination reports during the Veteran's second period of service and dated in June 1980 and July 1989 do not show right ear hearing loss.  The RO stated that a December 1994 VA audiological examination report did not show audiometric findings indicative of a hearing loss disability in the Veteran's right ear as defined by 38 C.F.R. § 3.385.  The RO denied service connection for tinnitus on the basis that no clinical findings regarding tinnitus were reported pursuant to a December 1994 VA audiological examination report.  

The Board observes that the January 1995 RO decision indicates that the Veteran's service treatment records included a June 1975 objective separation examination report which shows a right ear hearing loss.  The Board notes, however, that the June 1975 objective separation examination report actually does not show a hearing loss disability in the Veteran's right ear as defined by 38 C.F.R. § 3.385.  In fact, the Board observes that the Veteran's service treatment records for his period of service from June 1973 to June 1975, as well as his period of service from July 1980 to July 1992, do not show a hearing loss disability in the Veteran's right ear as defined by 38 C.F.R. § 3.385.  

The evidence received since the January 1995 RO decision includes private and VA treatment records; VA examination reports; and statements and testimony from the Veteran.  

An October 2007 VA audiological evaluation report reflects that the Veteran was seen for a hearing evaluation.  It was noted that the Veteran had a VA audiological examination in December 1994 and that he was found to have normal hearing in his right ear and normal hearing sloping to a moderate hearing loss in his left ear.  He reported that he had noticed increased difficulty understanding conversations with his spouse, as well as difficulty in understanding lectures, sermons, and television.  He denied any recent history of ear infections, pain, or dizziness.  The Veteran indicated that he had frequent (four to five times a week) tinnitus, which he described as a buzzing of mild loudness since 1980.  The examiner reported results that were indicative of a hearing loss disability in the Veteran's right ear under the provisions of 38 C.F.R. § 3.385.  The examiner indicated that the Veteran had normal hearing from 250 to 1000 Hertz, with a mild sensorineural hearing loss from 2000 to 8000 Hertz in the right ear, and a mild to moderately severe sensorineural hearing loss from 1500 to 8000 Hertz in the left ear.  

A November 2007 VA audiology note reflects that the Veteran was referred for Auditory Brainstem Response (ABR) testing due to asymmetrical hearing loss, with a poorer left ear, as well as unilateral tinnitus.  It was noted that an October 2007 VA audiological evaluation report indicates low-normal to mild high frequency sensorineural hearing loss in the Veteran's right ear, and low-normal to moderately severe high frequency sensorineural hearing loss in his left ear.  The examiner stated that the Veteran reported that he had constant tinnitus in his left ear.  As to an assessment, the examiner indicated that the Veteran demonstrated abnormal ABR click responses for his left ear, with normal absolute wave latencies and poor wave morphology at a fast click rating.  It was noted that ABR testing failed to rule out retrocochlear pathology.  The examiner stated that the Veteran's right ear results were within normal limits for absolute and interwave latencies and that the study would be rated as normal for the Veteran's right ear. 

A November 2009 VA audiological examination report indicates that the Veteran reported that he had military noise exposure and that he did not use hearing protection because he had to wear audio headsets on his left ear and hear his surroundings with his right ear.  He stated that he had exposure to artillery, aircraft, tanks, engines, and gunfire during service.  He noted that he had occupational noise exposure for twelve years while working in semiconductor production, during which hearing protection was needed.  He reported that he also had occupational noise exposure for three years while working at a production factory and that he used hearing protection at that time.  The Veteran reported that he had recreational noise exposure from hunting, as well as from using chainsaws, power tools, and law equipment.  He stated that he used hearing protection most of the time.  

The examiner indicated that the Veteran reported that he had ringing in both ears pursuant to a case history form that he signed, but that during questioning, he acknowledged that the ringing only occurred in his left ear.  The examiner stated that the Veteran described the ringing as a tone sound that would occur a couple times a week for hours.  He described the ringing as moderate in loudness and stated that it had been present since service.  The examiner indicated that the episodes of head noises described were consistent with normal auditory function and were not the typical etiology of noise exposure.  The examiner reported results indicative of a hearing loss disability in the Veteran's left ear, but not his right ear, under the provisions of 38 C.F.R. § 3.385.  As to diagnoses, the examiner reported that the Veteran had normal hearing for the frequencies between 500 and 4000 Hertz in his right ear, and that he had normal hearing through 1500 Hertz, with mild to moderately severe sensorineural hearing loss in his left ear.  The examiner indicated that the Veteran reported the presence of left ear ringing that would occur a couple times a week for hours.  It was noted that the episodes were not consistent with the presence of tinnitus with an etiology of noise exposure.  

The Board observes that in the evidence available at the time of the January 1995 RO decision, there was no evidence indicating that the Veteran had a current right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, as well as no evidence indicating that he currently had tinnitus.  In the evidence received since the January 1995 RO decision there is clear diagnoses of right ear hearing loss and tinnitus.  The October 2007 VA audiological evaluation report indicates results that are indicative of a hearing loss disability in the Veteran's right ear under the provisions of 38 C.F.R. § 3.385.  The examiner also indicated that the Veteran had normal hearing from 250 to 1000 Hertz, with a mild sensorineural hearing loss from 2000 to 8000 Hertz in his right ear.  Additionally, both the October 2007 VA audiological evaluation report and the November 2007 VA audiology note indicate that the Veteran reported constant tinnitus in his left ear.  The Veteran also reported that he had tinnitus pursuant to the November 2009 VA audiological examination report.  The Board notes that although the VA examiner found that the Veteran's reported episodes of tinnitus in his left ear were not consistent with tinnitus with an etiology of noise exposure, the Veteran is competent to observe tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is reporting a contemporaneous medical diagnosis).  

The Board finds that the October 2007 VA audiological evaluation report, which shows right ear hearing loss pursuant to 38 C.F.R. § 3.385, and the October 2007 VA audiological evaluation report, the November 2007 VA audiology note, and the November 2009 VA audiological examination report, which show that the Veteran reported that he had tinnitus in his left ear, are evidence that is both new and material because the claims for service connection for right ear hearing loss and for tinnitus were previously denied, at least in part, on the basis that the evidence did not show current right ear hearing loss and tinnitus.  Therefore, the Board finds that the evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the January 1995 RO decision is new and material, and thus the claims for service connection for right ear hearing loss and for tinnitus are reopened.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for right ear hearing loss has been presented; to this extent, the appeal is granted.  

New and material evidence to reopen the claim for entitlement to service connection for tinnitus has been presented; to this extent, the appeal is granted.  

REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As to the Veteran's service connection claims, the Veteran contends that he has right ear hearing loss and tinnitus that are related to his periods of service.  He specifically alleges that he has right ear hearing loss and tinnitus that are related to noise exposure he received as a sonar technician on nuclear submarines, apparently during his second period of service from July 1980 to July 1992, and that his ears were subjected to explosions and loud noise.  He also indicates that he was exposed to artillery, aircraft, tanks, engines, and gunfire during his periods of service.  The Veteran essentially indicates that his right ear hearing loss and tinnitus had their onset during service and have continued since his periods of service.  

The Board notes that the Veteran is competent to report that he had hearing problems and tinnitus in service and hearing loss and tinnitus since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

As noted above, the Veteran had active service from June 1973 to June 1975 and from July 1980 to July 1992.  A DD Form 214 for a period of service from June 1973 to June 1975 reflects that his occupational specialty was rifleman.  A DD Form 214 for a period of service from April 1989 to July 1992 indicates that his occupational specialty was listed as submarine sonar advanced maintenance technician for six years and seven months; as an instructor for six years and six months; and as 2M miniature repair technician for five years and eleven months.  

The Veteran's service treatment records for his periods of service from July 1973 to June 1975 and from July 1980 to July 1992 do not show complaints, findings, or diagnoses of tinnitus.  Such records also do not show a hearing loss disability in the Veteran's right ear as defined by 38 C.F.R. § 3.385.  

Post-service private and VA treatment records do show treatment for multiple disorders, including possible right ear hearing loss and tinnitus.  

For example, An October 2007 VA audiological evaluation report reflects that the Veteran was seen for a hearing evaluation.  It was noted that the Veteran had a VA audiological examination in December 1994 and was found to have normal hearing in his right ear and normal hearing sloping to a moderate hearing loss in his left ear.  The Veteran reported that he had noticed increased difficulty understanding conversations with his spouse, as well as understanding lectures, sermons, and television.  He denied any recent history of ear infections, pain, or dizziness.  The Veteran indicated that he had frequent (four to five times a week) tinnitus, which he described as a buzzing of mild loudness since 1980.  The examiner reported results that were indicative of a hearing loss disability in the Veteran's right under the provisions of 38 C.F.R. § 3.385.  The examiner indicated that the Veteran had normal hearing from 250 to 1000 Hertz, with a mild sensorineural hearing loss from 2000 to 8000 Hertz in the right ear, and a mild to moderately severe sensorineural hearing loss from 1500 to 8000 Hertz in the left ear.  

A November 2007 VA audiology note reflects that the Veteran was referred for Auditory Brainstem Response (ABR) testing due to asymmetrical hearing loss, with a poorer left ear, and unilateral tinnitus.  It was noted that an October 2007 VA audiological evaluation report indicates low-normal to mild high frequency sensorineural hearing loss in the Veteran's right ear and low-normal to moderately severe high frequency sensorineural hearing loss in the Veteran's left ear.  The examiner stated that the Veteran reported that he had constant tinnitus in his left ear.  As to an assessment, the examiner indicated that the Veteran demonstrated abnormal ABR click responses for his left ear, with normal absolute wave latencies and poor wave morphology at a fast click rating.  It was noted that ABR testing failed to rule out retrocochlear pathology.  The examiner stated that the Veteran's right ear results were within normal limits for absolute and interwave latencies and that the study would be rated as normal for the Veteran's right ear. 

A November 2009 VA audiological examination report indicates that the Veteran reported that he had military noise exposure and that he did not use hearing protection because he had to wear audio headsets on his left ear and hear his surroundings with his right ear.  He stated that he had exposure to artillery, aircraft, tanks, engines, and gunfire during service.  The Veteran indicated that he had occupational noise exposure for twelve years while working in semiconductor production, during which hearing protection was needed.  He reported that he also had occupational noise exposure for three years while working at a production factory and that he used hearing protection at that time.  The Veteran maintained that he had recreational noise exposure from hunting, as well as from using chainsaws, power tools, and law equipment.  He stated that he used hearing protection most of the time.  

The examiner indicated that the Veteran reported that he had ringing in both ears pursuant to a case history form that he signed, but that during questioning, he acknowledged that the ringing only occurred in his left ear.  The examiner stated that the Veteran described the ringing as a tone sound that would occur a couple times a week for hours.  He described the ringing as moderate in loudness and stated that it had been present since service.  The examiner indicated that the episodes of head noises described were consistent with normal auditory function and were not the typical etiology of noise exposure.  The examiner reported results indicative of a hearing loss disability in the Veteran's left ear, but not his right ear, under the provisions of 38 C.F.R. § 3.385.  As to diagnoses, the examiner reported that the Veteran had normal hearing for the frequencies between 500 and 4000 Hertz in his right ear, and that he had normal hearing through 1500 Hertz, with mild to moderately severe sensorineural hearing loss in his left ear.  The examiner indicated that the Veteran reported the presence of left ear ringing that would occur a couple times a week for hours.  It was noted that the episodes were not consistent with the presence of tinnitus with an etiology of noise exposure.  

The Board observes that the November 2009 VA audiological examination report does not show results indicative of a hearing loss disability in the Veteran's right ear under the provisions of 38 C.F.R. § 3.385.  The examiner also maintained that the Veteran's episodes of left ear ringing were not consistent with the presence of tinnitus with an etiology of noise exposure.  The Board observes, however, that a prior October 2007 VA audiological evaluation report does reflect right ear hearing loss pursuant to 38 C.F.R. § 3.385.  Additionally, as discussed below, the Board has determined that the Veteran should be afforded an additional VA audiological examination due to his reports of worsening of his service-connected left ear hearing loss.  Further, the Board notes that the VA examiner did not acknowledge and discuss the Veteran's reports that he suffered from right ear hearing loss and tinnitus since service.  

Therefore, the Board finds that the Veteran should be afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection for right ear hearing loss and for tinnitus.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board observes that the Veteran's claim for entitlement to an increased (compensable) rating for his service-connected left ear hearing loss is inextricably intertwined with his claim for entitlement to service connection for right ear hearing loss.  The Board notes that the Court has held that a claim involving service connection for one ear and a higher rating for the other ear, such as was the case here, are inextricably intertwined.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  Thus, a decision by the Board on the Veteran's claim for an increased (compensable) rating for left ear hearing loss would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Further, the Board observes that the Veteran was last afforded a VA audiological examination, as to his left ear hearing loss in November 2009.  At the January 2012 Board hearing the Veteran specifically indicated that his left ear hearing loss had worsened.  Therefore, the record clearly raises a question as to the current severity of the Veteran's service-connected left ear hearing loss.  

The Board also observes that the Veteran was last afforded a VA heart examination, as to his service-connected supraventricular tachycardia with Wolff Parkinson White syndrome, in April 2010, with an addendum in January 2011.  The Veteran has contended that he has additional heart pathology due to his service-connected supraventricular tachycardia with Wolff Parkinson White syndrome.  

The April 2010 VA heart examination report notes that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  As to a diagnosis, the examiner indicated that the Veteran's single vessel coronary artery disease was at least as likely as not related to his service-connected supraventricular tachycardia.  The examiner reported that the Veteran did not develop ischemic signs after his single episode of atrial flutter (in June 2009), but that he did have other risk factors of hypertension and hyperlipidemia, so it was at least as likely as not related to his supraventricular tachycardia.  The examiner stated that in patients at high risk for coronary artery disease, uncontrolled tachycardia could precipitate ischemia, but it did not resolve after his tachycardia was controlled.  It was noted that the Veteran was found to have a chronic lesion by a cardiac catheterization, that the lesion was multifactorial in etiology, and that the ischemia was precipitated by the episode of supraventricular tachycardia.  The examiner indicated that the Veteran's coronary artery disease became symptomatic because of his tachycardia and the Veteran's coronary artery disease was more likely than not aggravated by his supraventricular tachycardia, and it was less likely than not caused by his chronic supraventricular tachycardia.  It was noted that the Veteran had hypertension and hyperlipidemia which were strong factors for his atherosclerotic coronary artery disease.  

In a January 2011 addendum to the April 2010 VA heart examination report, a different examiner reported that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran did not have a heart attack in June 2009 and that he had exertional angina.  The examiner stated that the Veteran's risk factors for ischemic coronary artery disease were dyslipidemia, hypertension, body weight, cigarette smoking for twenty years, and his male gender.  The examiner reported that the Veteran's underlying ischemic heart disease caused myocardial irritability triggering arrhythmia and an atrial flutter.  The examiner commented that, therefore, atrial flutter was not the result and not the cause of the Veteran's ischemia.  The examiner provided some rationale for his opinion.  

Additionally, the Board observes that the Veteran has received treatment for variously diagnosed heart problems since the April 2010 VA heart examination, with the January2011 addendum.  For example, a February 2012 discharge summary from Scott and White Memorial Hospital indicates that the Veteran underwent procedures including coronary artery bypass grafting times two (left internal thoracic artery anostomosed to the obtuse marginal branch of the circumflex coronary artery, right internal thoracic artery anastomosed to the left anterior descending coronary artery).  The discharge diagnoses included critical left main coronary artery disease; cardiogenic shock, resolved; paroxysmal atrial fibrillation/paroxysmal supraventricular tachycardia, resolved; acute respiratory failure with metabolic acidosis, resolved; leukocystosis; and acute blood loss anemia, improved.  

The Board notes, therefore, that the evidence clearly raises a question as to the current severity of the Veteran's service-connected supraventricular tachycardia with Wolff Parkinson White syndrome.  The Board also observes that there is conflicting evidence regarding whether any additional heart pathology is related to the Veteran's service-connected supraventricular tachycardia with Wolff Parkinson White syndrome.  As such, the Veteran should be afforded an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected left ear hearing loss and his service-connected supraventricular tachycardia with Wolff Parkinson White syndrome.  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left hearing loss problems, tinnitus, and heart problems since February 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since February 2012 should be obtained.  

In the event the Veteran identifies treatment by a private provider, to specifically include Scott and White Memorial Hospital, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

2.  Schedule the Veteran for a VA examination to determine the nature, onset/etiology of his right ear hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether he has right ear hearing loss and tinnitus and the current severity of his left ear hearing loss.  If current right ear hearing loss and tinnitus are identified, the examiner should provide an opinion as to whether it is at least as likely as not that any right ear hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's periods of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his right ear hearing loss and tinnitus first manifested during his periods service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

All signs and symptoms of the Veteran's service-connected left ear hearing loss should also be reported in detail.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected supraventricular tachycardia with Wolff Parkinson White syndrome.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current heart disorders.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed heart disorders, other than the Veteran's service-connected supraventricular tachycardia with Wolff Parkinson White syndrome, are etiologically related to his periods service.  

The examiner should also specifically indicate whether any current heart disorders are related to, or the result of, or were aggravated by, at least in part, to the Veteran's service-connected supraventricular tachycardia with Wolff Parkinson White syndrome.  

Additionally, all signs and symptoms necessary for rating the Veteran's service-connected supraventricular tachycardia with Wolff Parkinson White syndrome should be reported in detail.  There should be exercise testing for METs.  If exercise testing is contraindicated, the examiner should provide an estimation of the METs level.  The ejection fraction should also be reported.  

4.  Adjudicate whether service connection is warranted for a heart disability other than supraventricular tachycardia with Wolff Parkinson White syndrome.  Then readjudicate the merits of the Veteran's claims of entitlement to service connection for right ear hearing loss and for tinnitus, as well as his claims for entitlement to increased (compensable) ratings for left ear hearing loss and for supraventricular tachycardia with Wolff Parkinson White syndrome.  If the claims are denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last statement of the case, to the Veteran and his attorney, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


